PER CURIAM.
We reverse the summary final judgment of foreclosure entered in this case because the appellee/movant failed to conclusively demonstrate the non-existence of a genuine issue of material fact. See Wills v. Sears, Roebuck and Co., 351 So.2d 29 (Fla.1977). “It is axiomatic that summary judgment may not be used as a substitute for trial and that if the pleadings, depositions, answers to interrogatories, admissions, affidavits and other evidence in the file raise the slightest doubt upon any issue of material fact then a summary judgment may not be entered.” Unijax, Inc. v. Factory Insurance Association, 328 So.2d 448, 449 (Fla. 1st DCA), cert. denied, 341 So.2d 1086 (Fla.1976).
REVERSED AND REMANDED.
GLICKSTEIN, HURLEY and DELL, JJ., concur.